Filed 1/18/22 P. v. Vasquez CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B307458

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. VA144365)
         v.

DENIS VASQUEZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of
Los Angeles County, John A. Torribio, Judge. Reversed in part
and affirmed in part.
         Jason M. Howell, under appointment by the Court of
Appeal, for Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, and Chung L. Mar, Deputy Attorney General,
for Plaintiff and Respondent.
                      ____________________
      Denis Vasquez was convicted following a jury trial of
simple assault (Pen. Code, § 240)1 as a lesser included offense of
assault with a deadly weapon (§ 245, subd. (a)(1)), first degree
burglary (§ 459) and assault by means of force likely to produce
great bodily injury (§ 245, subd. (a)(4)), with a true finding that
Vasquez had personally inflicted great bodily injury during the
commission of the burglary and aggravated assault. On appeal
Vasquez contends, and the Attorney General agrees, that the
simple assault conviction should be reversed because that offense
was necessarily included within the aggravated assault for which
Vasquez was also convicted. We also agree with Vasquez and
reverse the simple assault conviction.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Information
      Vasquez was charged in an information filed July 5, 2017
with assaulting Ramiro Avila with a deadly weapon, a knife, on
April 4, 2016 (count 1); first degree burglary on that date by
entering a home occupied by Avila with the intent to commit a
felony (count 2); and assaulting Avila by means of force likely to
produce great bodily injury (count 3). The information specially
alleged as to counts 2 and 3 that Vasquez had personally used a
deadly or dangerous weapon in the commission of the offenses
(§ 12022, subd. (b)(1)) and as to all three counts that Vasquez had
personally inflicted great bodily injury upon Avila in the
commission of the offenses (§ 12022.7, subd. (a)).

1     Statutory references are to this code.



                                 2
      2. The Burglary and Assault
      The evidence at trial established that on the morning of
April 4, 2016 Avila heard someone knock on his front door and
repeatedly shout the name of Avila’s son. After the front door
opened, Avila heard the statement, “We’re warning you.” When
Avila went to find out what was happening, he saw his son on his
knees with blood on his face. Vasquez was in front of Avila’s son;
another man was behind him.
      Frightened, Avila ran outside through the back door of his
home. Vasquez chased Avila and confronted him in the
backyard. Vasquez hit Avila in the face, causing him to fall.
Vasquez then kicked Avila several times as he lay on the ground.
In a recorded interview with the police following his arrest,
Vasquez stated he had punched Avila four times with the blunt
end of a pocket knife.
      Avila was taken to the hospital after the attack, where he
received stitches to his lip area and gums. Avila’s left ring finger
was also broken during the incident.2
      3. Verdict and Sentence
      The jury found Vasquez not guilty of assault with a deadly
weapon, as alleged in count 1, but guilty of simple assault as a
lesser included offense of that charge, and convicted him of first
degree burglary and aggravated assault as charged in counts 2
and 3. The jury found Vasquez had inflicted great bodily injury
during the burglary and aggravated assault and found not true



2      Vasquez presented an alibi defense at trial. His former
girlfriend testified Vasquez was at home with her on the day of
the attack, helping care for her baby.



                                  3
the allegation he had personally used a deadly or dangerous
weapon.
      The court sentenced Vasquez to seven years in state prison:
the middle term of four years for first degree burglary plus
three years for the great bodily injury enhancement. The court
imposed a concurrent term of three years in state prison for the
aggravated assault and six months in county jail (with credit for
time served) for simple assault.
                         DISCUSSION
      Section 954 allows the People to charge a defendant in an
accusatory pleading with “different statements of the same
offense.” Although section 654, subdivision (a), prohibits
punishment for more than one offense arising from the same act
or from a series of acts constituting an indivisible course of
conduct, it is generally permissible pursuant to section 954 to
convict a defendant of multiple charges arising from a single act
or course of conduct. (People v. Sanders (2012) 55 Cal.4th 731,
736.) “However, a ‘judicially created exception to this rule
prohibits multiple convictions based on necessarily included
offenses. [Citations.]’ [Citation.] [¶] When a defendant is found
guilty of both a greater and a necessarily lesser included offense
arising out of the same act or course of conduct, and the evidence
supports the verdict on the greater offense, that conviction is
controlling, and the conviction of the lesser offense must be
reversed.” (Ibid.)
      “In deciding whether multiple conviction is proper, a court
should consider only the statutory elements. Or, as formulated in
[People v.] Scheidt [(1991) 231 Cal.App.3d 162, 165-166], ‘only a
statutorily lesser included offense is subject to the bar against
multiple convictions in the same proceeding. An offense that may



                                4
be a lesser included offense because of the specific nature of the
accusatory pleading is not subject to the same bar.’” (People v.
Reed (2006) 38 Cal.4th 1224, 1229; accord, People v. Cady (2016)
7 Cal.App.5th 134, 140.) “‘Under the elements test, if the
statutory elements of the greater offense include all of the
statutory elements of the lesser offense, the latter is necessarily
included in the former.’ [Citation.] In other words, ‘“[i]f a
crime cannot be committed without also necessarily committing a
lesser offense, the latter is a lesser included offense within the
former.”’” (People v. Sanders, supra, 55 Cal.4th at p. 737.)
       Vasquez’s convictions of simple assault and assault by
means of force likely to produce great bodily injury were based on
the same incident—the beating of Avila on April 4, 2016.3 By its
express terms, the aggravated assault defined by section 245,
subdivision (a)(4), requires proof of a simple assault plus the
element of force likely to produce great bodily injury, necessarily
making simple assault a lesser included offense of the crime for
which Vasquez was convicted in count 3. (See People v. Carmen
(1951) 36 Cal.2d 768, 775; People v. McDaniel (2008)
159 Cal.App.4th 736, 747-748; People v. Jones (1981)
119 Cal.App.3d 749, 754.)4 Accordingly, the simple assault
conviction must be reversed.

3      Vasquez was not charged with having assaulted Avila’s
son.
4     The questions whether assault by means of force likely to
produce great bodily injury is a lesser included offense of assault
with a deadly weapon, and whether section 245,
subdivision (a)(1), and section 245, subdivision (a)(4), are merely
different statements of the same offense for purposes of
section 954, are currently pending in the Supreme Court in
People v. Aguayo, review granted May 1, 2019, S254554.


                                  5
                        DISPOSITION
      Vasquez’s conviction for simple assault (count 1) is
reversed, and the sentence on that count vacated. The judgment
is otherwise affirmed. The trial court is to prepare a corrected
abstract of judgment and forward it to the Department of
Corrections and Rehabilitation.




                                    PERLUSS, P. J.

     We concur:



                  SEGAL, J.



                  FEUER, J.




                                6